t c summary opinion united_states tax_court wallace f and mi-ja h smith petitioners v commissioner of internal revenue respondent docket no 10017-o0s filed date wallace f and mi-ja h smith pro_se daniel j parent for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty under sec_6662 of dollar_figure the issues for decision are whether petitioners failed to include in income distributions from various employee retirement plans of wallace f smith petitioner during the year at issue whether petitioners are entitled to a deduction for a casualty or theft_loss of dollar_figure and whether petitioners are liable for the accuracy-related_penalty under sec_6662 a some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was walnut creek california petitioner has a bachelor's degree in economics from yale university a master's degree in economics from the university of connecticut and a ph d in economics from the university of washington he began teaching economics at the university of california at berkeley berkeley in and continued teaching there in the haas school of business until date at that time petitioner was dismissed from berkeley after declining the opportunity to resign or retire voluntarily although the circumstances surrounding petitioner's dismissal from berkeley are unclear the fact of his dismissal in date is not in dispute ’ following his dismissal from berkeley through the end of the year at issue petitioner received the following distributions from various retirement plans held for his benefit at berkeley u of california benefits program distribution pension_plan dollar_figure defined_contribution_plan dollar_figure capital accumulation provision account dollar_figure total dollar_figure petitioner also received a distribution of dollar_figure from an ira at bank of america during on their federal_income_tax return for petitioners reported in pertinent part total pension and annuity income of dollar_figure with dollar_figure being taxable total ira_distributions of dollar_figure with zero being taxable and other income as liquidated savings of dollar_figure with zero being taxable petitioners also reported wages of dollar_figure taxable interest of dollar_figure a taxable state_income_tax refund of dollar_figure and taxable social_security_benefits of dollar_figure thus petitioner sec_2 berkeley contends petitioner was dismissed for intentionally and without justification failing to teach two assigned courses during the academic year petitioner contends he was dismissed for exposing various acts of fraud by faculty members and administrators within the university reported adjusted_gross_income of dollar_figure for among other itemized_deductions not at issue herein petitioners claimed a deduction for a casualty or theft_loss of dollar_figure in connection with the loss at the time of petitioner's dismissal from berkeley of his employer-sponsored term life_insurance_policy having a face value of dollar_figure thus petitioners reported a zero tax_liability for a withholding credit of dollar_figure and an overpayment of dollar_figure in the notice_of_deficiency respondent determined that petitioners failed to include in income dollar_figure in taxable retirement distributions from berkeley and that the dollar_figure distribution from petitioner's bank of america ira was taxable respondent determined further that petitioners were not entitled to a deduction for the dollar_figure casualty or theft_loss claimed on their return and that petitioners were liable for the accuracy- related penalty under sec_6662 for a substantial_understatement in tax or for negligence or disregard of rules or regulations in the amount of dollar_figure the first issue is whether petitioners failed to include in income dollar_figure in taxable retirement_plan distributions for the year at issue identified above as the u of california benefits program beginning in date petitioner began receiving monthly pension checks of dollar_figure from the university of california totaling dollar_figure for the year the pension distribution of the total pension distribution for dollar_figure of this amount ie dollar_figure per month for months was attributable to after-tax employee contributions and thus was nontaxable the portion of petitioner's total pension distribution that was includable in petitioners' income was dollar_figure in date the defined contribution retirement_plan of the university of california benefits program distributed dollar_figure to petitioner the defined_contribution_plan distribution of this amount petitioner actually received dollar_figure with dollar_figure withheld for federal income taxes and dollar_figure withheld for state income taxes also in date the university of california benefits program distributed to petitioner dollar_figure from his capital accumulation provision cap retirement account the cap distribution of this amount petitioner received dollar_figure with dollar_figure withheld for federal income taxes and dollar_figure withheld for state income taxes as stated previously petitioners reported on their return total pension and annuity income of dollar_figure with dollar_figure being taxable and other income as liquidated savings of dollar_figure with zero being taxable thus in connection with the three distributions from berkeley ie the pension distribution the defined_contribution_plan distribution and the cap distribution petitioners included dollar_figure in gross_income petitioner actually received total distributions from berkeley during that were not attributable to after tax employee contributions of dollar_figure which exceeds the amount petitioners included in income by dollar_figure in the notice_of_deficiency respondent determined that petitioners failed to report dollar_figure in u c berkeley 1099r income in other words petitioners failed to include in income a total of dollar_figure from the three separate retirement distributions from berkeley sec_61 provides that gross_income includes all income from whatever source derived unless otherwise provided more specifically sec_61 and respectively provides that gross_income includes compensation_for services including fees commissions fringe_benefits and similar items annuities and pensions a fundamental principle of tax law is that income is taxed to the person who earns it when he earns it or derives it from property he owns 337_us_733 281_us_111 moreover determining the ownership of property is a guestion of fact on which the taxpayer generally has the burden_of_proof rule a 95_tc_74 the dollar_figure difference between the dollar_figure petitioner received but failed to include in income and the dollar_figure determined by respondent is not explained in the record the actual control_over the property and the enjoyment of profits from such property are of paramount importance in establishing ownership 27_tc_361 affd 258_f2d_89 2d cir petitioners admitted receiving the stated distributions from berkeley however petitioners object to the pension distribution the defined_contribution_plan distribution and the cap distribution being characterized as retirement pensions or retirement distributions petitioners contend that the distributed amounts over those that were included in income should not be included in their income for various reasons such as in the university of california --- illegally -- cancelled our life_insurance including irreplaceable term life cancelled my lifetime employment contract said our savings held the internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_726 added sec_7491 which under certain circumstances places the burden_of_proof on the secretary with respect to factual issues relevant to a taxpayer's liability for taxes and the burden of production on the secretary with respect to a taxpayer’s liability for penalties and additions to tax in court proceedings arising in connection with examinations commencing after date the examination of petitioners return commenced after date nevertheless the burden_of_proof with respect to the items of deficiency did not shift to respondent because petitioner did not provide substantiation and credible_evidence in connection therewith 116_tc_438 moreover respondent has satisfied the burden of production with respect to the accuracy-related_penalty under sec_6662 by uc would be lost and savings were liguidated for safety as involuntary conversion' and so forth petitioners further contend that petitioner's dismissal from berkeley was an illegal retaliatory act carried out by officials at berkeley to punish petitioner for reporting various fraudulent acts of berkeley officials petitioners also claim that administrative officials at berkeley along with generous benefactors of berkeley plotted to have petitioner killed for reporting fraudulent activity finally petitioners contend that the issuance of the notice_of_deficiency resulted from a conspiracy between berkeley and the internal_revenue_service to harass petitioner for his whistle-blowing petitioners did not assert a valid position or present any evidence or authority to support their contention that the dollar_figure in retirement distributions from berkeley was not includable in gross_income the arguments they advanced are completely lacking in factual and legal foundation and in essence constitute a protest of the federal tax laws similar types of arguments have been heard on numerous occasions by this court as well as other courts and have been consistently and vehemently rejected the court here sees no need to further respond to such arguments with somber reasoning and copious citations of precedent as to do so might suggest that petitioners' arguments possess some measure of colorable merit see 737_f2d_1417 5th cir in short petitioners are taxpayers subject_to the income_tax laws and to the jurisdiction of this court see 82_tc_403 on this record the court holds that petitioners failed to include in income dollar_figure in retirement_plan distributions from berkeley for respondent is therefore sustained on this issue with respect to the dollar_figure ira distribution from bank of america to petitioner during petitioners reported the distribution on their return but reported the taxable_amount as zero petitioners appear to argue that the distribution should not be included in income for the year at issue because the liquidation of the ira constituted an involuntary_conversion forced upon them by petitioner's dismissal from employment with berkeley in that due to the fact that petitioner was no longer employed after date petitioners were forced to use accumulated savings to pay their living_expenses including the subject ira in general any amount_paid or distributed out of an individual_retirement_account is includable in gross_income of the payee or distributee in accordance with sec_72 sec_408 d sec_1_408-4 income_tax regs 111_tc_250 sec_408 d -- - provides an exception to the general_rule where the entire amount received is rolled over into an ira or individual_retirement_annuity for the benefit of the distributee within days after the receipt of the distribution additionally distributions are not includable in a distributee's income to the extent that any distribution or any portion of any distribution is allocable to the distributee's investment_in_the_contract sec_72 generally however the basis of an ira is zero sec_1 a income_tax regs costanza v commissioner tcmemo_1985_317 petitioners admitted receipt of the dollar_figure distribution from petitioner's bank of america ira in and reported the distribution on their return for that year even though they failed to include the distribution in gross_income petitioners do not qualify for the rollover exception provided in sec_408 d because petitioners did not roll over any portion of the distribution into another ira or other retirement account moreover petitioners failed to show that they made any nondeductible or excess_contributions to the ira that would have increased their basis therein and thus petitioners' tax basis in the ira was zero patrick v commissioner tcmemo_1998_ affd 181_f3d_103 6th cir petitioners do not claim and nothing in the record suggests that petitioners should otherwise be given credit for any investment in the ira within the meaning of sec_72 a and e consequently the entire amount of the ira distribution of dollar_figure is includable in petitioners' income sec_72 a the court rejects petitioners’ involuntary_conversion argument respondent is sustained on this issue the next issue is whether petitioners are entitled to a deduction for a dollar_figure casualty or theft_loss for on their federal_income_tax return for petitioners on form_4684 casualties and thefts reported a casualty or theft_loss of personal_use_property in the amount of dollar_figure after application of the dollar_figure limitation and the percent adjusted_gross_income floor as required by statute the remaining amount of the loss dollar_figure was claimed on schedule a itemized_deductions as a casualty or theft_loss deduction petitioners contend they sustained the casualty or theft_loss as a result of the cancellation of petitioner's employer- sponsored term life_insurance_policy when his employment with berkeley was terminated in petitioners claimed the dollar_figure loss because the face value of the life_insurance_policy at the time of cancellation was estimated at dollar_figure on form_4686 petitioners described the lost property as insurance coverage wrongfully cancelled respondent determined that petitioners were not entitled to a casualty or theft_loss deduction because petitioners had no basis in the relevant term life_insurance_policy sec_165 allows a taxpayer to deduct any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in particular sec_165 allows a deduction to an individual for loss of property not connected with a trade_or_business or a transaction entered into for profit if such loss arises from fire storm shipwreck or other_casualty or from theft personal casualty or theft losses are deductible only to the extent that the loss exceeds dollar_figure and percent of adjusted_gross_income sec_165 and moreover such losses are deductible as itemized_deductions on schedule a of a taxpayer's return the measure of a casualty or theft_loss is determined by sec_1_165-7 income_tax regs generally the loss shall be the lesser_of the fair_market_value of the property immediately before the casualty reduced by the fair_market_value of the property immediately after the casualty or the amount of the adjusted_basis prescribed in sec_1_1011-1 income_tax regs for determining loss from the sale_or_other_disposition of the property under sec_1_1011-1 income_tax regs adjusted_basis is the cost or other basis_of_property under sec_1012 adjusted to reflect allowable deductions for depreciation under sec_1016 the claimed loss was a term life_insurance_policy that had no cash_surrender_value upon termination as distinguished from a whole_life_insurance policy that generally has a cash_surrender_value over time as premiums are paid petitioners admit that their term_insurance policy had no cash_surrender_value and that any obligations under the policy simply terminated upon the cessation of premium payments petitioners produced no evidence of a basis in the subject term_insurance policy thus petitioners are not entitled to a deduction for a casualty or theft_loss in respondent is sustained on this issue the final issue is whether petitioners are liable for the accuracy-related_penalty under sec_6662 for a substantial_understatement in tax or for negligence or disregard of rules or regulations sec_6662 provides that if it is applicable accordingly the court need not address the question of whether petitioners actually suffered a casualty or theft within the meaning of sec_165 the notice_of_deficiency stated that dollar_figure of the understatement_of_tax required to be shown on the return for constituted a substantial_understatement_of_income_tax within the meaning of sec_6662 or was due to negligence or disregard of rules or regulations within the meaning of sec_6662 b additionally respondent's trial memorandum asserts that the underpayment was both substantial and due to negligence or disregard of rules or regulations neither the notice_of_deficiency nor the trial memorandum explains why the sec_6662 a penalty was applied to an underpayment of only dollar_figure rather than to the entire deficiency of dollar_figure the maximum accuracy-related_penalty imposed on an continued to any portion of an underpayment in taxes there shall be added to the tax an amount equal to percent of the portion of the underpayment to which sec_6662 applies under sec_6664 however no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for the portion and that the taxpayer acted in good_faith with respect to the portion of the underpayment under sec_6662 there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 a for purposes of sec_6662 understatement is defined as the excess of tax required to be shown on the return over the amount of tax that is shown on the return reduced by any rebates sec_6662 a continued underpayment_of_tax may not exceed percent of the underpayment notwithstanding that the portion is attributable to more than one of the types of misconduct described in sec_6662 a sec_1_6662-2 income_tax regs therefore although the underpayment_of_tax required to be shown on petitioners' income_tax return may have been attributable to both a substantial_understatement_of_income_tax and negligence the maximum accuracy-related_penalty petitioners would be liable for is percent thus the court considers the sec_6662 a penalty only as to the substantial_understatement allegation and not as to the negligence or disregard of rules or regulations allegation -- - sec_6662 d b provides that the amount of the understatement shall be reduced by that portion of the understatement that is attributable to the tax treatment of any item by the taxpayer if there is or was substantial_authority for the treatment or any item with respect to which the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return and there is reasonable basis for such treatment the tax that was required to be shown on petitioners' return based on respondent's adjustments was dollar_figure petitioners’ return showed a tax of zero despite respondent's lack of explanation the court surmises that respondent determined dollar_figure of this difference to have been adequately disclosed and therefore dollar_figure was considered the understatement_of_tax for purposes of sec_6662 a in any event the dollar_figure clearly exceeds the greater of dollar_figure or percent of the tax required to be shown on the return 6e dollar_figure it follows that petitioners' understatement_of_tax was substantial for purposes of sec_6662 d a the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances of each particular case sec_1_6664-4 income_tax regs relevant factors include the taxpayer's efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and reliance on the advice of a -- - professional such as an accountant drummond v commissioner tcmemo_1997_71 the most important factor is the extent of the taxpayer's effort to determine the taxpayer's proper tax_liability sec_1_6664-4 income_tax regs an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith remy v commissioner tcmemo_1997_72 while the court sympathizes with petitioners and understands the difficulties financial and otherwise they encountered from the termination of petitioner's employment with berkeley such difficulties do not constitute reasonable_cause for an understatement of federal_income_tax within the meaning of sec_6664 the record reflects that petitioners failed to make a sufficient effort to determine their proper tax_liability for they failed to include several retirement account distributions in their income and claimed a dollar_figure casualty or theft_loss for termination of an employer-sponsored term life_insurance_policy despite the fact that there existed no precedent for any such tax treatment even assuming that petitioners acted in good_faith the requirements of the internal_revenue_code have not been met in this case because petitioners failed to make a showing that there was a reasonable_cause for their understatement of income as required by sec_6664 although petitioners may perceive the accuracy-related_penalty under sec_6662 to be unfair the applicable statutory language is clear and unambiguous and this court has no power to expand the explicit terminology of the statute 68_tc_632 the court must apply the law as written accordingly respondent is sustained on the imposition of the accuracy-related_penalty under sec_6662 a reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
